FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                     June 7, 2011
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                    Clerk of Court
                                TENTH CIRCUIT



 UNITED STATES OF AMERICA,

              Plaintiff - Appellee,                       No. 11-6049
       v.                                              (W.D. Oklahoma)
 ROY DEAN BULLCOMING,                          (D.C. Nos. 5:10-CV-00606-F and
                                                     5:08-CR-00055-F-1)
              Defendant - Appellant.


            ORDER DENYING CERTIFICATE OF APPEALABILITY


Before KELLY, HARTZ, and HOLMES, Circuit Judges.


      Roy Dean Bullcoming seeks a certificate of appealability (COA) to appeal

the denial of his motion for relief under 28 U.S.C. § 2255. See 28 U.S.C.

§ 2253(c)(1)(B) (requiring COA to appeal denial of relief under § 2255). “A

certificate of appealability may issue . . . only if the applicant has made a

substantial showing of the denial of a constitutional right.” 28 U.S.C.

§ 2253(c)(2). This standard requires “a demonstration that . . . includes showing

that reasonable jurists could debate whether (or, for that matter, agree that) the

petition should have been resolved in a different manner or that the issues

presented were adequate to deserve encouragement to proceed further.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000) (internal quotation marks omitted). In other
words, an applicant must show that the district court’s resolution of the

constitutional claim was either “debatable or wrong.” Id.

      No reasonable jurist could debate the resolution of Mr. Bullcoming’s

§ 2255 motion in the district court’s thorough and well-reasoned opinion. See

United States v. Bullcoming, No. CR-08-0055-F, 2011 WL 195652 (W.D. Okla.

Jan. 18, 2011). We therefore deny his application for a COA and dismiss the

appeal.

                                       ENTERED FOR THE COURT


                                       Harris L Hartz
                                       Circuit Judge




                                         -2-